Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 1 of 20 Page ID #:350



  1    Stacey H. Wang (SBN 245195)
       HOLLAND & KNIGHT LLP
  2    400 South Hope Street 8th Floor
       Los Angeles, CA 90071-2040
  3    Telephone: (213) 896-2400
       Facsimile: (213) 896-2450
  4    stacey.wang@hklaw.com
  5    Michael B. Eisenberg (pro hac vice)
       HOLLAND & KNIGHT LLP
  6    31 West 52nd Street
       New York, NY 10019
  7    Telephone: (212) 513-3529
       Facsimile: (212) 385-9010
  8    michael.eisenberg@hklaw.com
  9    Attorneys for Plaintiffs
       SEOUL SEMICONDUCTOR CO., LTD. and
  10   SEOUL VIOSYS CO., LTD.
  11   (Defense counsel listed on signature page)
  12                            UNITED STATES DISTRICT COURT
  13                       CENTRAL DISTRICT OF CALIFORNIA
  14   SEOUL SEMICONDUCTOR CO.,                     Case No. 2:19-cv-05065-GW(ASx)
       LTD., a Korean corporation, SEOUL
  15   VIOSYS CO., LTD., a Korean
       corporation,                                 PROTECTIVE ORDER
  16
                       Plaintiffs,
  17
             v.
  18
       THE FACTORY DEPOT
  19   ADVANTAGES, INC.,
  20                   Defendant.
  21
  22   THE FACTORY DEPOT
       ADVANTAGES, INC.,
  23   Third-Party Plaintiff,
  24         v.
  25   BLUESTAR, INC.,
  26         Third-Party Defendant.
  27
  28
                                             1
                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 2 of 20 Page ID #:351



  1    1.    A. PURPOSES AND LIMITATIONS
  2          Discovery in this action is likely to involve production of confidential,
  3    proprietary, or private information for which special protection from public
  4    disclosure and from use for any purpose other than prosecuting this litigation may be
  5    warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
  6    the following Stipulated Protective Order. The parties acknowledge that this Order
  7    does not confer blanket protections on all disclosures or responses to discovery and
  8    that the protection it affords from public disclosure and use extends only to the
  9    limited information or items that are entitled to confidential treatment under the
  10 applicable legal principles. The parties further acknowledge, as set forth in Section
  11 13.3, below, that this Stipulated Protective Order does not entitle them to file
  12 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
  13 that must be followed and the standards that will be applied when a party seeks
  14 permission from the court to file material under seal.
  15         B. GOOD CAUSE STATEMENT
  16         This action is likely to involve highly sensitive confidential information, trade
  17 secrets, customer, supplier, and pricing lists and other valuable research,
  18 development, commercial, financial, technical and/or proprietary information for
  19 which special protection from public disclosure and from use for any purpose other
  20 than prosecution of this action is warranted. Such confidential and proprietary
  21 materials and information consist of, among other things, confidential business or
  22 financial information, information regarding confidential business practices,
  23 confidential and proprietary technologies, or other confidential research,
  24 development, or commercial information (including information implicating privacy
  25 rights of third parties), information otherwise generally unavailable to the public, or
  26 which may be privileged or otherwise protected from disclosure under state or federal
  27 statutes, court rules, case decisions, or common law. Accordingly, to expedite the
  28 flow of information, to facilitate the prompt resolution of disputes over
                                           2
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 3 of 20 Page ID #:352



  1    confidentiality of discovery materials, to adequately protect information the parties
  2    are entitled to keep confidential, to ensure that the parties are permitted reasonable
  3    necessary uses of such material in preparation for and in the conduct of trial, to
  4    address their handling at the end of the litigation, and serve the ends of justice, a
  5    protective order for such information is justified in this matter. It is the intent of the
  6    parties that information will not be designated as confidential for tactical reasons and
  7    that nothing be so designated without a good faith belief that it has been maintained
  8    in a confidential, non-public manner, and there is good cause why it should not be
  9    part of the public record of this case.
  10 2.      DEFINITIONS
  11         2.1    Action: Seoul Semiconductor Co., Ltd. and Seoul Viosys Co., Ltd. v.
  12 Factory Depot, Inc., 2:19-cv-05065-GW-AS (C.D. Cal.).
  13         2.2    Challenging Party: a Party or Non-Party that challenges the designation
  14 of information or items under this Order.
  15         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  16 how it is generated, stored or maintained) or tangible things that qualify for
  17 protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
  18 Good Cause Statement.
  19         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
  20 support staff).
  21         2.5    Designating Party: a Party or Non-Party that designates information or
  22 items that it produces in disclosures or in responses to discovery as
  23 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  24 ONLY.”
  25         2.6    Disclosure or Discovery Material: all items or information, regardless of
  26 the medium or manner in which it is generated, stored, or maintained (including,
  27 among other things, testimony, transcripts, and tangible things), that are produced or
  28 generated in disclosures or responses to discovery in this matter.
                                            3
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 4 of 20 Page ID #:353



  1          2.7    Expert: a person with specialized knowledge or experience in a matter
  2    pertinent to the litigation who (1) has been retained by a Party or its counsel to serve
  3    as an expert witness or as a consultant in this Action, (2) is not a past or current
  4    employee of a Party or a Party’s competitor, and (3) at the time of retention, is not
  5    anticipated to become an employee of a Party or of a Party’s competitor.
  6          2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
  7    Information or Items: extremely sensitive “Confidential Information or Items,”
  8    disclosure of which to another Party or Non-Party would create a substantial risk of
  9    serious harm that could not be avoided by less restrictive means.
  10         2.9    House Counsel: attorneys who are employees of a party to this Action.
  11 House Counsel does not include Outside Counsel of Record or any other outside
  12 counsel.
  13         2.10 Non-Party: any natural person, partnership, corporation, association, or
  14 other legal entity not named as a Party to this action.
  15         2.11 Outside Counsel of Record: attorneys who are not employees of a party
  16 to this Action but are retained to represent or advise a party to this Action and have
  17 appeared in this Action on behalf of that party or are affiliated with a law firm which
  18 has appeared on behalf of that party, and includes support staff.
  19         2.12 Party: any party to this Action, including all of its officers, directors,
  20 employees, consultants, retained experts, and Outside Counsel of Record (and their
  21 support staffs).
  22         2.13    Producing Party: a Party or Non-Party that produces Disclosure or
  23 Discovery Material in this Action.
  24         2.14 Professional Vendors: persons or entities that provide litigation support
  25 services (e.g., photocopying, videotaping, translating, preparing exhibits or
  26 demonstrations, and organizing, storing, or retrieving data in any form or medium)
  27 and their employees and subcontractors.
  28         2.15 Protected Material: any Disclosure or Discovery Material that is
                                            4
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 5 of 20 Page ID #:354



  1    designated as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL –
  2    ATTORNEYS’ EYES ONLY.”
  3          2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
  4    from a Producing Party.
  5    3.    SCOPE
  6          The protections conferred by this Stipulation and Order cover not only
  7    Protected Material (as defined above), but also (1) any information copied or
  8    extracted from Protected Material; (2) all copies, excerpts, summaries, or
  9    compilations of Protected Material; and (3) any testimony, conversations, or
  10 presentations by Parties or their Counsel that might reveal Protected Material.
  11 However, the protections conferred by this Stipulation and Order do not cover the
  12 following information: (a) any information that is in the public domain at the time of
  13 disclosure to a Receiving Party or becomes part of the public domain after its
  14 disclosure to a Receiving Party as a result of publication not involving a violation of
  15 this Order, including becoming part of the public record through trial or otherwise;
  16 and (b) any information known to the Receiving Party prior to the disclosure or
  17 obtained by the Receiving Party after the disclosure from a source who obtained the
  18 information lawfully and under no obligation of confidentiality to the Designating
  19 Party. Any use of Protected Material at trial shall be governed by the orders of the
  20 trial judge. This Order does not govern the use of Protected Material at trial.
  21 4.      DURATION
  22         Even after final disposition of this litigation, the confidentiality obligations
  23 imposed by this Order shall remain in effect until a Designating Party agrees
  24 otherwise in writing or a court order otherwise directs. Final disposition shall be
  25 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  26 or without prejudice; and (2) final judgment herein after the completion and
  27 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  28 including the time limits for filing any motions or applications for extension of time
                                           5
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 6 of 20 Page ID #:355



  1    pursuant to applicable law.
  2    5.    DESIGNATING PROTECTED MATERIAL
  3          5.1    Exercise of Restraint and Care in Designating Material for Protection.
  4    Each Party or Non-Party that designates information or items for protection under
  5    this Order must take care to limit any such designation to specific material that
  6    qualifies under the appropriate standards. The Designating Party must designate for
  7    protection only those parts of material, documents, items, or oral or written
  8    communications that qualify so that other portions of the material, documents, items,
  9    or communications for which protection is not warranted are not swept unjustifiably
  10 within the ambit of this Order.
  11         Mass, indiscriminate, or routinized designations are prohibited. Designations
  12 that are shown to be clearly unjustified or that have been made for an improper
  13 purpose (e.g., to unnecessarily encumber the case development process or to impose
  14 unnecessary expenses and burdens on other parties) may expose the Designating
  15 Party to sanctions.
  16         If it comes to a Designating Party’s attention that information or items that it
  17 designated for protection do not qualify for protection, that Designating Party must
  18 promptly notify all other Parties that it is withdrawing the inapplicable designation.
  19         5.2    Manner and Timing of Designations. Except as otherwise provided in
  20 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  21 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  22 under this Order must be clearly so designated before the material is disclosed or
  23 produced.
  24         Designation in conformity with this Order requires:
  25         (a) for information in documentary form (e.g., paper or electronic documents,
  26 but excluding transcripts of depositions or other pretrial or trial proceedings), that the
  27 Producing Party affix at a minimum, the legend “CONFIDENTIAL” or “HIGHLY
  28 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (hereinafter “Confidentiality
                                           6
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 7 of 20 Page ID #:356



  1    Legend”), to each page that contains protected material. If only a portion or portions
  2    of the material on a page qualifies for protection, the Producing Party also must
  3    clearly identify the protected portion(s) (e.g., by making appropriate markings in the
  4    margins) and must specify, for each portion, the level of protection being asserted.
  5          A Party or Non-Party that makes original documents available for inspection
  6    need not designate them for protection until after the inspecting Party has indicated
  7    which documents it would like copied and produced. During the inspection and
  8    before the designation, all of the material made available for inspection shall be
  9    deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
  10 inspecting Party has identified the documents it wants copied and produced, the
  11 Producing Party must determine which documents, or portions thereof, qualify for
  12 protection under this Order. Then, before producing the specified documents, the
  13 Producing Party must affix the appropriate Confidentiality Legend to each page that
  14 contains Protected Material. If only a portion or portions of the material on a page
  15 qualifies for protection, the Producing Party also must clearly identify the protected
  16 portion(s) (e.g., by making appropriate markings in the margins) and must specify,
  17 for each portion, the level of protection being asserted.
  18         (b) for testimony given in depositions or in other pretrial proceedings, that the
  19 Designating Party identify the Disclosure or Discovery Material on the record, before
  20 the close of the deposition, hearing, or other proceeding, all protected testimony and
  21 specify the level of protection being asserted. When it is impractical to identify
  22 separately each portion of testimony that is entitled to protection and it appears that
  23 substantial portions of the testimony may qualify for protection, the Designating
  24 Party may invoke on the record (before the deposition, hearing, or other proceeding is
  25 concluded) a right to have up to 21 days to identify the specific portions of the
  26 testimony as to which protection is sought and to specify the level of protection being
  27 asserted. Only those portions of the testimony that are appropriately designated for
  28 protection within the 21 days shall be covered by the provisions of this Stipulated
                                           7
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 8 of 20 Page ID #:357



  1    Protective Order. Alternatively, a Designating Party may specify, at the deposition or
  2    up to 21 days afterwards if that period is properly invoked, that the entire transcript
  3    shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
  4    ATTORNEYS’ EYES ONLY.”
  5          Parties shall give the other parties notice if they reasonably expect a
  6    deposition, hearing or other proceeding to include Protected Material so that the other
  7    parties can ensure that only authorized individuals who have signed the
  8    “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
  9    proceedings. The use of a document as an exhibit at a deposition shall not in any way
  10 affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
  11 ATTORNEYS’ EYES ONLY.”
  12         Transcripts containing Protected Material shall have an obvious legend on the
  13 title page that the transcript contains Protected Material, and the title page shall be
  14 followed by a list of all pages (including line numbers as appropriate) that have been
  15 designated as Protected Material and the level of protection being asserted by the
  16 Designating Party. The Designating Party shall inform the court reporter of these
  17 requirements. Any transcript that is prepared before the expiration of a 21-day period
  18 for designation shall be treated during that period as if it had been designated
  19 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless
  20 otherwise agreed. After the expiration of that period, the transcript shall be treated
  21 only as actually designated.
  22         (c) for information produced in some form other than documentary and for any
  23 other tangible items, that the Producing Party affix in a prominent place on the
  24 exterior of the container or containers in which the information is stored the legend
  25 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  26 ONLY.” If only a portion or portions of the information warrants protection, the
  27 Producing Party, to the extent practicable, shall identify the protected portion(s) and
  28 specify the level of protection being asserted.
                                           8
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 9 of 20 Page ID #:358



  1          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  2    failure to designate qualified information or items does not, standing alone, waive the
  3    Designating Party’s right to secure protection under this Order for such material.
  4    Upon timely correction of a designation, the Receiving Party must make reasonable
  5    efforts to assure that the material is treated in accordance with the provisions of this
  6    Order.
  7    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  8          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  9    designation of confidentiality at any time that is consistent with the Court’s
  10 Scheduling Order. Unless a prompt challenge to a Designating Party’s
  11 confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
  12 unnecessary economic burdens, or a significant disruption or delay of the litigation, a
  13 Party does not waive its right to challenge a confidentiality designation by electing
  14 not to mount a challenge promptly after the original designation is disclosed.
  15         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  16 resolution process under Local Rule 37.1 et seq.
  17         6.3    The burden of persuasion in any such challenge proceeding shall be on
  18 the Designating Party. Frivolous challenges, and those made for an improper purpose
  19 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  20 expose the Challenging Party to sanctions. Unless the Designating Party has waived
  21 or withdrawn the confidentiality designation, all parties shall continue to afford the
  22 material in question the level of protection to which it is entitled under the Producing
  23 Party’s designation until the Court rules on the challenge.
  24 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
  25         7.1    Basic Principles. A Receiving Party may use Protected Material that is
  26 disclosed or produced by another Party or by a Non-Party in connection with this
  27 Action only for prosecuting, defending, or attempting to settle this Action. Such
  28 Protected Material may be disclosed only to the categories of persons and under the
                                            9
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 10 of 20 Page ID #:359



   1    conditions described in this Order. When the Action has been terminated, a
   2    Receiving Party must comply with the provisions of section 14 below (FINAL
   3    DISPOSITION).
   4          Protected Material must be stored and maintained by a Receiving Party at a
   5    location and in a secure manner that ensures that access is limited to the persons
   6    authorized under this Order.
   7          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
   8    otherwise ordered by the court or permitted in writing by the Designating Party, a
   9    Receiving Party may disclose any information or item designated
   10 “CONFIDENTIAL” only to:
   11               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   12 well as employees of said Outside Counsel of Record to whom it is reasonably
   13 necessary to disclose the information for this Action;
   14               (b) the officers, directors, and employees (including House Counsel) of the
   15 Receiving Party to whom disclosure is reasonably necessary for this Action and who
   16 have signed the “Acknowledgment and Agreement to Be Bound” that is attached
   17 hereto as Exhibit A;
   18               (c) Experts (as defined in this Order) of the Receiving Party to whom
   19 disclosure is reasonably necessary for this Action and who have signed the
   20 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   21               (d) the court and its personnel;
   22               (e) court reporters and their staff;
   23               (f) professional jury or trial consultants, mock jurors, and Professional
   24 Vendors to whom disclosure is reasonably necessary for this Action and who have
   25 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   26               (g) the author or recipient of a document containing the information or a
   27 custodian or other person who otherwise possessed or knew the information;
   28
                                              10
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 11 of 20 Page ID #:360



   1                (h) during their depositions, witnesses, and attorneys for witnesses, in the
   2    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   3    requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
   4    not be permitted to keep any confidential information unless they sign the
   5    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   6    agreed by the Designating Party or ordered by the court. Pages of transcribed
   7    deposition testimony or exhibits to depositions that reveal Protected Material must be
   8    separately bound by the court reporter and may not be disclosed to anyone except as
   9    permitted under this Stipulated Protective Order; and
   10               (i) any mediator or settlement officer, and their supporting personnel,
   11 mutually agreed upon by any of the parties engaged in settlement discussions.
   12         7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   13 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
   14 writing by the Designating Party, a Receiving Party may disclose any information or
   15 item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
   16 to:
   17                  (a) the Receiving Party’s Outside Counsel of Record in this action, as
   18 well as employees of said Outside Counsel of Record to whom it is reasonably
   19 necessary to disclose the information for this litigation;
   20                  (b) Experts of the Receiving Party (1) to whom disclosure is reasonably
   21 necessary for this litigation, (2) who have signed the “Acknowledgment and
   22 Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth in
   23 paragraph 7.4(a)(2), below, have been followed;
   24                  (c) the court and its personnel;
   25                  (d) court reporters and their staff,
   26                  (e) professional jury or trial consultants, and Professional Vendors to
   27 whom disclosure is reasonably necessary for this litigation and who have signed the
   28 “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
                                              11
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 12 of 20 Page ID #:361



   1                 (f) the author or recipient of a document containing the information or a
   2    custodian or other person who otherwise possessed or knew the information.
   3           7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY
   4    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to Experts.
   5                 (a) Unless otherwise ordered by the court or agreed to in writing by the
   6    Designating Party, a Party that seeks to disclose to an Expert (as defined in this
   7    Order) any information or item that has been designated “HIGHLY
   8    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b) first
   9    must make a written request to the Designating Party that (1) identifies the general
   10 categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
   11 information that the Receiving Party seeks permission to disclose to the Expert, (2)
   12 sets forth the full name of the Expert and the city and state of his or her primary
   13 residence, (3) attaches a copy of the Expert’s current resume, (4) identifies the
   14 Expert’s current employer(s), (5) identifies each person or entity from whom the
   15 Expert has received compensation or funding for work in his or her areas of expertise
   16 or to whom the expert has provided professional services, including in connection
   17 with a litigation, at any time during the preceding five years,1 and (6) identifies (by
   18 name and number of the case, filing date, and location of court) any litigation in
   19 connection with which the Expert has offered expert testimony, including through a
   20 declaration, report, or testimony at a deposition or trial, during the preceding five
   21 years.
   22                (b) A Party that makes a request and provides the information specified
   23 in the preceding respective paragraphs may disclose the subject Protected Material to
   24 the Expert unless, within 14 days of delivering the request, the Party receives a
   25 written objection from the Designating Party. Any such objection must set forth in
   26
        1
       If the Expert believes any of this information is subject to a confidentiality
   27 obligation to a third-party, then the Expert should provide whatever information the
      Expert believes can be disclosed without violating any confidentiality agreements,
   28 and the Party seeking to disclose to the Expert shall be available to meet and confer
      with the Designating Party regarding any such engagement.
                                                 12
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 13 of 20 Page ID #:362



   1    detail the grounds on which it is based.
   2                 (c) A Party that receives a timely written objection must meet and confer
   3    with the Designating Party (through direct voice to voice dialogue) to try to resolve
   4    the matter by agreement within seven days of the written objection. If no agreement
   5    is reached, the Party seeking to make the disclosure to the Expert may file a motion
   6    as provided in Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if
   7    applicable) seeking permission from the court to do so. Any such motion must
   8    describe the circumstances with specificity, set forth in detail the reasons why the
   9    disclosure to the Expert is reasonably necessary, assess the risk of harm that the
   10 disclosure would entail, and suggest any additional means that could be used to
   11 reduce that risk. In addition, any such motion must be accompanied by a competent
   12 declaration describing the parties’ efforts to resolve the matter by agreement (i.e., the
   13 extent and the content of the meet and confer discussions) and setting forth the
   14 reasons advanced by the Designating Party for its refusal to approve the disclosure.
   15 In any such proceeding, the Party opposing disclosure to the Expert shall bear the
   16 burden of proving that the risk of harm that the disclosure would entail (under the
   17 safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected
   18 Material to its Expert.
   19 8.      PROSECUTION BAR
   20         Absent written consent from the Producing Party, any individual who receives
   21 access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information
   22 shall not be involved in the prosecution of patents or patent applications relating to
   23 the subject matter of the patents asserted in this action and any patent or application
   24 claiming priority to or otherwise related to the patents asserted in this action, before
   25 any foreign or domestic agency, including the United States Patent and Trademark
   26 Office (“the Patent Office”). For purposes of this paragraph, “prosecution” includes
   27 directly or indirectly drafting, amending, advising, or otherwise affecting the scope or
   28
                                             13
                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 14 of 20 Page ID #:363



   1    maintenance of patent claims. 2 To avoid any doubt, “prosecution” as used in this
   2    paragraph does not include representing a party challenging a patent before a
   3    domestic or foreign agency (including, but not limited to, a reissue protest, ex parte
   4    reexamination or inter partes reexamination). This Prosecution Bar shall begin when
   5    access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information
   6    is first received by the affected individual and shall end one (1) year after final
   7    termination of this action.
   8    9.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
   9    OTHER LITIGATION
   10            If a Party is served with a subpoena or a court order issued in other litigation
   11 that compels disclosure of any information or items designated in this Action as
   12 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   13 ONLY,” that Party must:
   14            (a) promptly notify in writing the Designating Party. Such notification shall
   15 include a copy of the subpoena or court order;
   16            (b) promptly notify in writing the party who caused the subpoena or order to
   17 issue in the other litigation that some or all of the material covered by the subpoena
   18 or order is subject to this Protective Order. Such notification shall include a copy of
   19 this Stipulated Protective Order; and
   20            (c) cooperate with respect to all reasonable procedures sought to be pursued by
   21 the Designating Party whose Protected Material may be affected.
   22            If the Designating Party timely seeks a protective order, the Party served with
   23 the subpoena or court order shall not produce any information designated in this
   24 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
   25 EYES ONLY” before a determination by the court from which the subpoena or order
   26 issued, unless the Party has obtained the Designating Party’s permission. The
   27
   28   2
            Prosecution includes, for example, original prosecution, reissue and reexamination
            proceedings.
                                                    14
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 15 of 20 Page ID #:364



   1    Designating Party shall bear the burden and expense of seeking protection in that
   2    court of its confidential material and nothing in these provisions should be construed
   3    as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
   4    directive from another court.
   5    10.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   6    PRODUCED IN THIS LITIGATION
   7          (a) The terms of this Order are applicable to information produced by a Non-
   8    Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
   9    CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
   10 Non-Parties in connection with this litigation is protected by the remedies and relief
   11 provided by this Order. Nothing in these provisions should be construed as
   12 prohibiting a Non-Party from seeking additional protections.
   13         (b) In the event that a Party is required, by a valid discovery request, to
   14 produce a Non-Party’s confidential information in its possession, and the Party is
   15 subject to an agreement with the Non-Party not to produce the Non-Party’s
   16 confidential information, then the Party shall:
   17                (1) promptly notify in writing the Requesting Party and the Non-Party
   18 that some or all of the information requested is subject to a confidentiality agreement
   19 with a Non-Party;
   20                (2) promptly provide the Non-Party with a copy of the Stipulated
   21 Protective Order in this Action, the relevant discovery request(s), and a reasonably
   22 specific description of the information requested; and
   23                (3) make the information requested available for inspection by the Non-
   24 Party, if requested.
   25         (c) If the Non-Party fails to seek a protective order from this court within 14
   26 days of receiving the notice and accompanying information, the Receiving Party may
   27 produce the Non-Party’s confidential information responsive to the discovery request.
   28 If the Non-Party timely seeks a protective order, the Receiving Party shall not
                                            15
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 16 of 20 Page ID #:365



   1    produce any information in its possession or control that is subject to the
   2    confidentiality agreement with the Non-Party before a determination by the court.
   3    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
   4    of seeking protection in this court of its Protected Material.
   5    11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   6          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   7    Protected Material to any person or in any circumstance not authorized under this
   8    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   9    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   10 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   11 persons to whom unauthorized disclosures were made of all the terms of this Order,
   12 and (d) request such person or persons to execute the “Acknowledgment and
   13 Agreement to Be Bound” that is attached hereto as Exhibit A.
   14 12.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   15 PROTECTED MATERIAL
   16         When a Producing Party gives notice to Receiving Parties that certain
   17 inadvertently produced material is subject to a claim of privilege or other protection,
   18 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   19 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   20 may be established in an e-discovery order that provides for production without prior
   21 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   22 parties reach an agreement on the effect of disclosure of a communication or
   23 information covered by the attorney-client privilege or work product protection, the
   24 parties may incorporate their agreement in the stipulated protective order submitted to
   25 the court.
   26 13.     MISCELLANEOUS
   27         13.1 Right to Further Relief. Nothing in this Order abridges the right of any
   28 person to seek its modification by the Court in the future.
                                             16
                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 17 of 20 Page ID #:366



   1          13.2 Right to Assert Other Objections. By stipulating to the entry of this
   2    Protective Order no Party waives any right it otherwise would have to object to
   3    disclosing or producing any information or item on any ground not addressed in this
   4    Stipulated Protective Order. Similarly, no Party waives any right to object on any
   5    ground to use in evidence of any of the material covered by this Protective Order.
   6          13.3 Filing Protected Material. Without written permission from the
   7    Designating Party or a court order secured after appropriate notice to all interested
   8    persons, a Party may not file in the public record in this action any Protected
   9    Material. A Party that seeks to file under seal any Protected Material must comply
   10 with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant
   11 to a court order authorizing the sealing of the specific Protected Material at issue. If a
   12 Party's request to file Protected Material under seal is denied by the court, then the
   13 Receiving Party may file the information in the public record unless otherwise
   14 instructed by the court.
   15 14.     FINAL DISPOSITION
   16         After the final disposition of this Action, as defined in paragraph 4, within 60
   17 days of a written request by the Designating Party, each Receiving Party must return
   18 all Protected Material to the Producing Party or destroy such material. As used in
   19 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   20 summaries, and any other format reproducing or capturing any of the Protected
   21 Material. Whether the Protected Material is returned or destroyed, the Receiving
   22 Party must submit a written certification to the Producing Party (and, if not the same
   23 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   24 (by category, where appropriate) all the Protected Material that was returned or
   25 destroyed and (2)affirms that the Receiving Party has not retained any copies,
   26 abstracts, compilations, summaries or any other format reproducing or capturing any
   27 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   28 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                            17
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 18 of 20 Page ID #:367



   1    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   2    reports, attorney work product, and consultant and expert work product, even if such
   3    materials contain Protected Material. Any such archival copies that contain or
   4    constitute Protected Material remain subject to this Protective Order as set forth in
   5    Section 4 (DURATION).
   6    15.   Any violation of this Order may be punished by any and all appropriate
   7    measures including, without limitation, contempt proceedings and/or monetary
   8    sanctions.
   9    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   10 Dated: July 16, 2020                     Respectfully submitted,
                                               HOLLAND & KNIGHT LLP
   11
   12                                          By: /s/Michael B. Eisenberg
                                                      Michael B. Eisenberg (pro hac vice)
   13                                                 Stacey H. Wang
   14                                                 Attorneys for Plaintiffs SEOUL
   15                                                 SEMICONDUCTOR CO., LTD. AND
                                                      SEOUL VIOSYS CO., LTD.
   16
                                               CAHILL & CAMPITIELLO LLP
   17
   18                                          By /s/ Lawrence G. Campitiello
                                                      Lawrence G. Campitiello
   19
                                                      Attorney for Defendant
   20                                                 THE FACTORY DEPOT
                                                      ADVANTAGES, INC.
   21
                                               FROST BROWN TODD, LLC
   22
   23                                          By /s/ Lucas T. Elliot
                                                      Lucas T. Elliot (pro hac vice)
   24
                                                      CLARK & TREVITHICK, PLC
   25                                                 Deborah H. Petito
                                                      Stephen E. Hyam
   26
   27                                                 Attorneys for Third Party Defendant
                                                      UNITED RADIO INCORPORATED
   28                                                 DBA BLUESTAR

                                            18
                               STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 19 of 20 Page ID #:368



   1    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   2
        DATED:    July 17, 2020                        / s / Sagar
                                                ___________________________
   3
                                                Honorable Alka Sagar
   4
                                                United States Magistrate Judge
   5
        //
   6
        //
   7
        //
   8
        //
   9
        //
   10
        //
   11
        //
   12
        //
   13
        //
   14
        //
   15
        //
   16
        //
   17
        //
   18
        //
   19
        //
   20
        //
   21
        //
   22
        //
   23
        //
   24
        //
   25
        //
   26
        //
   27
        //
   28
                                         19
                            STIPULATED PROTECTIVE ORDER
Case 2:19-cv-05065-GW-AS Document 40 Filed 07/17/20 Page 20 of 20 Page ID #:369



   1                                         EXHIBIT A
   2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3    I,   ___________________________              [print        or     type    full   name],   of
   4    _____________________ [print or type full address], declare under penalty of perjury
   5    that I have read in its entirety and understand the Stipulated Protective Order that was
   6    issued by the United States District Court for the Central District of California on
   7    ______[date] in the case of ___________ Seoul Semiconductor Co., Ltd. and Seoul
   8    Viosys Co., Ltd. v. The Factory Depot Advantages, Inc., Case No. 2:19-cv-05065-GW-
   9    AS (C.D. Cal.). I agree to comply with and to be bound by all the terms of this
   10 Stipulated Protective Order and I understand and acknowledge that failure to so comply
   11 could expose me to sanctions and punishment in the nature of contempt. I solemnly
   12 promise that I will not disclose in any manner any information or item that is subject
   13 to this Stipulated Protective Order to any person or entity except in strict compliance
   14 with the provisions of this Order. I further agree to submit to the jurisdiction of the
   15 United States District Court for the Central District of California for the purpose of
   16 enforcing the terms of this Stipulated Protective Order, even if such enforcement
   17 proceedings occur after termination of this action.                         I hereby appoint
   18 __________________________             [print            or        type     full    name]    of
   19 _______________________________________ [print or type full address and
   20 telephone number] as my California agent for service of process in connection with
   21 this action or any proceedings related to enforcement of this Stipulated Protective
   22 Order.
   23 Date: ______________________________________
   24 City and State where sworn and signed: _________________________________
   25 Printed name: _______________________________
   26 Signature: __________________________________
   27
   28
                                            20
                               STIPULATED PROTECTIVE ORDER
